NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            21-OCT-2021
                                            09:47 AM
                                            Dkt. 14 ODSD
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

       OLGA VLADIMIROVNA BORDENYUK, Plainiff-Appellant, v.
              DAYNA KAULIA-WEBB, Defendant-Appellee


      APPEAL FROM THE DISTRICT COURT OF THE SECOND CIRCUIT
                        WAILUKU DIVISION
                   (CASE NO. 2DSC-XX-XXXXXXX)


                      ORDER DISMISSING APPEAL
   (By:   Leonard, Presiding Judge, Hiraoka and Nakasone, JJ.)
           Upon review of the record, it appears that:
           (1) On July 19, 2021, self-represented Plaintiff-
Appellant Olga Vladimirovna Bordenyuk (Bordenyuk) filed the
notice of appeal without the fees required by Hawai#i Rules of
Appellate Procedure (HRAP) Rule 3(a);
           (2) The same day, the district court denied Bordenyuk's
application for leave to proceed on appeal in forma pauperis;
           (3) On July 20, 2021, the district court clerk entered
a notice of payment of fees, instructing Bordenyuk to pay the
filing fee or request a fee waiver on or before July 30, 2021, or
the appeal could be dismissed;
           (4) On August 9, 2021, Bordenyuk filed here a copy of
the district court's July 19, 2021 order denying her motion for
leave to proceed on appeal in forma pauperis, but she did not
subsequently seek relief in this court. See HRAP Rule 24(a);
           (5) The record on appeal was due on or before
September 17, 2021. See HRAP Rule 11(b)(1);
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

           (6) On September 20, 2021, the appellate clerk entered
a default of the record on appeal, informing Bordenyuk that the
time to docket the appeal had expired, Bordenyuk had not paid the
filing fee or obtained an order allowing her to proceed on appeal
in forma pauperis, the matter would be brought to the court's
attention on September 30, 2021, for action that may include
dismissal of the appeal, and Bordenyuk could seek relief from
default by motion;
           (7) The appellate clerk mailed the default notice to
Bordenyuk at her address indicated on the notice of appeal, but
the United States Postal Service returned the envelope marked,
"No Such Number, Unable to Forward";
           (8) Bordenyuk has not filed a notice of change of
address, consistent with HRAP Rule 25(f), or taken any other
action in this appeal; and
           (9) An appeal may be dismissed where the record on
appeal has not been prepared because the appellant failed to pay
the required fees or obtain an order allowing the appellant to
proceed in forma pauperis. HRAP Rule 11(b)(2), (c)(2).
           Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
           DATED: Honolulu, Hawai#i, October 21, 2021.

                                      /s/ Katherine G. Leonard
                                      Presiding Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge




                                  2